   Case: 1:18-cr-00022-SO Doc #: 78 Filed: 06/19/20 1 of 1. PageID #: 447




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

UNITED STATES OF AMERICA, )                  CASE NO.: 1:18-CR-22
                          )
           Plaintiff      )                  JUDGE: SOLOMON OLIVER, JR.
                          )
           vs.            )
                          )
PHILLIP DURACHINSKY,      )
                          )                  DEFENDANT PHILLIP DURACHINSKY’S
           Defendant      )                  MOTION TO SET CASE FOR TRIAL


       Defendant Phillip Durachinsky, by and through attorney Thomas E. Conway,

respectfully requests that This Honorable Court set this case for trial. It is undersigned

counsel’s belief that the parties would be available and prepared to proceed to trial in

January 2021 or February 2021.

                                               Respectfully submitted,

                                               /s/ Thomas E. Conway
                                               Thomas E. Conway (Reg. 0021183)
                                               Attorney for Defendant
                                               55 Public Square Suite 2100
                                               Cleveland, Ohio 44113
                                               (216) 210-0470 - phone
                                               (216) 696-1718 - Fax
                                                teconway@sbcglobal.net - Email



                             CERTIFICATE OF SERVICE

       I certify that the forgoing was filed electronically on June 19, 2020. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system, and

can be accessed through said system.

                                               /s/ Thomas E. Conway
                                               Thomas E. Conway
                                               Attorney for Defendant
